DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKABAYASHI et al (US 2006/0070168).
Regarding claim 1, NAKABAYASHI discloses a padding system for a head mounted device (abstract), a pad having an interior side facing toward a head of a user of the head mounted device and exterior side facing away from the head of the user, the interior side of the pad having a substantially concave first curvature about a first axis of the pad (Figure 5-8; paragraph 50-59); and a substantially convex curvature about a second axis of the pad, wherein the pad is compressible according to compressibility of the pad material in response to a force resulting from contact between the exterior side of the pad and a frame of the head mounted device (Figure 5-8; paragraph 50-59; pad material would deform and compress based on a chosen material). 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the first and second axes of the pad are substantially perpendicular to each other (Figure 5-8; paragraph 50-59).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the substantially concave first curvature is configured to approximate a first body curvature of a user (Figure 5-8; paragraph 50-59).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the substantially convex second curvature is configured to direct a force resulting from contact between the pad and a user's head toward a direction tangential to the second axis (Figure 5-8; paragraph 50-59).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the pad is configured to minimize hotspots or sharp corners between the system and a user (Figure 5-8; paragraph 50-59; padding abutted to a user’s head eliminates contact with frame portion and therefore would minimize hotspots or corners to a user from the frame).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the pad is configured to direct a force normal corresponding to the system to the center of the pad (paragraph 38).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the pad is configured to increase stability of the system on a user wearing the system (paragraph 38).
Regarding claim 22, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses the pad having the substantially concave first curvature about the first axis and the substantially convex second curvature about the second axis when the pad is in an uncompressed state (Figure 5-8; paragraph 50-59).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKABAYASHI et al (US 2006/0070168) in view of GABRY et al (US 2009/0077703).

Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses the pad comprising: a first portion adjacent to the interior side and a second portion adjacent to the exterior side (Figure 5-8).  However, NAKABAYASHI does not expressly disclose a first adhesive layer adjacent to and external of the first portion; a carrier adjacent to and external of the first adhesive layer; a second adhesive layer adjacent to and external of the frame; a second portion adjacent to and external of the second adhesive layer; and a cover adjacent to and external of the second portion.  In a similar field of endeavor, GARBY discloses the pad comprising: a first portion adjacent the interior side (Figure 2; paragraph 25-27; layers 24, 26, 28, 29); a first adhesive layer adjacent to and external of the first portion (Figure 2; paragraph 25-27; adhesive of some form used for layers); a carrier adjacent to and external of the first adhesive layer (Figure 2; paragraph 25-27); a second adhesive layer adjacent to and external of the frame (Figure 2; paragraph 25-27; adhesive of some form used for layers); a second portion adjacent to and external of the second adhesive layer (Figure 2; paragraph 25-27); and a cover adjacent to and external of the second portion (Figure 2; paragraph 25-27; outer portion).  Therefore it would have been obvious to a person of ordinary skill in the art to modify NAKABAYASHI to include the teachings of GABRY, since the use of layers for protective covering is well known and conventional in the art and allows protection to be configured based on flexibility and compression needs.	
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the first portion is configured to dampen vibrations from the head mounted device (paragraph 50-59; vibration dampening would be a factor based on a chosen material).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein the second portion is configured to increase stability of the head mounted device worn by the user (paragraph 50-59).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of NAKABAYASHI and GABRY does not expressly disclose wherein the cover comprises a non-permeable material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKABAYASHI et al (US 2006/0070168) in view of GABRY et al (US 2009/0077703) and further in view of KOBER et al (US 2002/0096254). 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of NAKABAYASHI and GABRY does not expressly disclose wherein the first adhesive layer comprises an adhesive layer and a liquid adhesive.  KOBER discloses wherein the first adhesive layer comprises an adhesive layer and a liquid adhesive (paragraph 37).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of NAKABAYASHI and GABRY to include the teachings of KOBER, since the use of any type of adhesion would be a design choice based on known adhesion techniques.  Furthermore, GABRY discloses the use of glue or any desired technique (paragraph 26).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKABAYASHI et al (US 2006/0070168) in view of GABRY et al (US 2009/0077703) and further in view of SZLKOWSKI et al (US 2013/0086733). 
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of NAKABAYASHI and GABRY does not expressly disclose wherein the carrier comprises a snap-fit component configured to removably couple the pad to the frame.  In a similar field of endeavor, SZLKOWSKI discloses wherein the carrier comprises a snap-fit component configured to removably couple the pad to the frame (paragraph 52, 53). Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of NAKABAYASHI and GABRY to include the teachings of SZLKOWSKI, since such a modification would allow padding to be readily replaced or exchanged.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKABAYASHI et al (US 2006/0070168) in view of GABRY et al (US 2009/0077703) and further in view of HOLLAND et al (US 2019/0000233).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of NAKABAYASHI and GABRY does not expressly disclose the cover comprises a textured outer surface having an increased coefficient of friction compared to a non-textured outer surface.  In  a similar field of endeavor, HOLLAND discloses the cover comprises a textured outer surface having an increased coefficient of friction compared to a non-textured outer surface (paragraph 34).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of NAKABAYASHI and GABRY to include the teachings of SZLKOWSKI, since such a modification would reduce slippage when attached to a user.
Claim(s) 15-20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SZLKOWSKI et al (US 2013/0086733) in view of NAKABAYASHI et al (US 2006/0070168).
Regarding claim 15, SZLKOWSKI discloses a padding system for a head mounted device (abstract), comprising: first and second front pads (Figure 1A-1C; paragraph 52-53); a rear pad (Figure 1A-1C; paragraph 52-53); and left and right side pads, where each of the first and second front pads, the rear pad, and the left and right side pads has an interior side facing toward a head of a user of the head mounted device, and an exterior side facing away from the head of the user, the interior sides of the respective pad each having a substantially concave first curvature about a first axis of the respective pad (Figure 1A-1C; paragraph 52-53); and a substantially convex second curvature about a second axis of the respective pad (Figure 1A-1C; paragraph 52-53; pad conform with head shape would include concave and convex portions).  However, SZLKOWSKI does not expressly disclose wherein at least one pad is compressible according to compressibility of the pad material in response to a force resulting from contact between the exterior side of the pad and a frame of the head mounted device.  In a similar field of endeavor, NAKABAYASHI discloses each pad has an interior side facing toward a head of a user of the head mounted device, and an exterior side facing away from the head of the user, the interior sides of the respective pad each having a substantially concave first curvature about a first axis of the respective pad (Figure 5-8; paragraph 50-59); and a substantially convex second curvature about a second axis of the respective pad, wherein at least one pad is compressible according to compressibility of the pad material in response to a force resulting from contact between the exterior side of the pad and a frame of the head mounted device (Figure 5-8; paragraph 50-59).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify SZLKOWSKI to include the teachings of NAKABAYASHI, since such a modification would provide padding to conform to different head shapes.  
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SZLKOWSKI further discloses wherein a line from a center of the first and second front pads to a center of the rear pad forms an angle with a transverse plane of a user's head (Figure 1A-1C; paragraph 52-53).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of SZLKOWSKI and NAKABAYASHI does not expressly disclose wherein the angle is about 10 degrees. It has been held by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharon Co., 164115. 26, 36 (1896). Therefore, someone of ordinary skill in the art before the effective filing cate of the claimed invention would have specified the angle formed from the center points of the padding to be about 10 degrees, in order to achieve the predictable result of providing a comfortable fit.
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SZLKOWSKI further discloses wherein the substantially convex second curvature of the rear pad is less convex than the substantially convex second curvature of the left and right side pads (Figure 1A-1C; paragraph 52-53).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of SZLKOWSKI and NAKABAYASHI does not expressly disclose wherein the first and second front pads are stiffer than the rear pad and the left and right side pads.  However, since Applicant has failed to disclose that the first and second front pads are stiffer than the rear pad and the left and right side pads provides any advantage, is used for a particular purpose, or solves a stale problem, it would have been an obvious matter of design choice. See Ex parte Chicago Rawhide Mfg. Ca., 223 USPG 351, 353(Bd. Pat. App. & Inter. 1984). Therefore, 1 would have been obvious to one skilled in the art to use the first and second front pads are stiffer than the rear part and the left and right side pads to support a comfortable fit for the user's head. 
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of SZLKOWSKI and NAKABAYASHI does not expressly disclose wherein the first and second front pads have a smaller than 3 mm change in thickness between an uncompressed, unworn state and a compressed, worn state.  It has been held by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharon Co., 164115. 26, 36 (1896). Therefore, someone of ordinary skill in the art before the effective filing cate of the claimed invention would have specified the change to be less than 3 mm, in order to achieve the predictable result of providing a comfortable fit.
Regarding claim 23, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of SZLKOWSKI and NAKABAYASHI further discloses wherein audio-visual display components of the head mounted device are mounted to the frame (NAKABAYASHI  - Figure 5-8; paragraph 50-59), and each pad is configured to be removably coupled to the frame by a snap fit connector (paragraph 52, 53).
Regarding claim 24, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of SZLKOWSKI and NAKABAYASHI further discloses the pad having the substantially concave first curvature about the first axis and the substantially convex second curvature about the second axis when the pad is in an uncompressed state (NAKABAYASHI - Figure 5-8; paragraph 50-59).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKABAYASHI et al (US 2006/0070168) in view of SZLKOWSKI et al (US 2013/0086733). 
Regarding claim 21, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  NAKABAYASHI further discloses wherein audio-visual display components of the head mounted device are mounted to the frame (Figure 5-8; paragraph 50-59).  However, NAKABAYASHI does not expressly disclose the pad is configured to be removably coupled to the frame by a snap fit connector.  In a similar field of endeavor, SZLOWSKI discloses the pad is configured to be removably coupled to the frame by a snap fit connector (paragraph 52, 53). Therefore it would have been obvious to a person of ordinary skill in the art to modify NAKABAYASHI to include the teachings of SZLKOWSKI, since such a modification would allow padding to be readily replaced or exchanged.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624